Per Curiam.

The obligation of the tenants under the lease to reimburse the landlord for expenses incurred in remedying the tenants’ default is a substantial obligation of the lease under section 8 of the Business Bent Law (L. 1945, ch. 314, as amd.). It properly applies to a proceeding which the landlord is compelled to institute to collect the emergency rent. As the tenants’ failure to pay the counsel fee incurred in collecting the emergency rent is a violation by the tenants of a substantial obligation of the lease, entitling the landlord to dispossess the tenants, the landlord may collect the counsel fee in a summary proceeding.
The. final order should be modified by increasing the amount of the rent found to be due to the sum of $77.64, without costs and as modified affirmed, with $25 costs to appellant.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Final order modified, etc.